Citation Nr: 1219011	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  05-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied SMC.  The case is currently under the jurisdiction of the Los Angeles, California, RO.

The Board subsequently, in September 2010, issued a decision denying the claim, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  

In July 2011, during the pendency of that appeal to the Court, the Veteran's then attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion asking the Court to vacate the Board's September 2010 decision and to remand the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.  The Court granted this joint motion that same month and returned the file to the Board, whereupon the Military Order of the Purple Heart of the U.S.A., then resumed its representation of the Veteran before VA.  Since then the Veteran has submitted additional evidence without a waiver of RO review.

To comply with the Court's directives, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.








REMAND

In the joint motion granted by the Court, the parties agreed that further development by VA was required with respect to the claim on appeal. 

The parties agreed that based on evidence from 2007 that the Board failed in its duty assist the Veteran by not providing a more recent examination to evaluate how the Veteran's service connected disabilities affect her current level of functioning.  The Court pointed out that evidence in the claims file suggested increased severity of her disabilities, for instance, in January 2007; the Veteran reported increased swelling in her lower extremities.  Further, March 2007 treatment notes showed that the Veteran had an informal caregiver living with her.  Also treatment notes indicated that she required physical assistance with such things that included bathing, dressing, using the toilet, cleaning herself, performing housework and transportation.  When a claimant alleges that his or her service-connected disabilities have worsened since the last examination, or when that examination is overly remote, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

As noted above, since the issuance of the Court's joint motion, the Board received additional relevant evidence showing that she is receiving VA and home health care.  This evidence pertains to the issue on appeal.  A waiver of consideration by the RO did not accompany these documents.  See 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for assistance in obtaining any additional treatment records that pertain to her service-connected disabilities, which have not yet been obtained.  These records should include, but are not limited to, those at the Maxim Healthcare Services and her local VA Medical Center that date from 2006 to the present.  

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e). 

2.  The RO/AMC should take the appropriate steps to arrange for a VA examination with an individual with the expertise to determine if the Veteran has a permanent need for regular aid and attendance due to her service-connected disabilities.  The examiner should review the Veteran's claims file and medical records and determine the nature, extent, severity, and manifestations of the Veteran's service-connected disabilities.  The examiner is requested to render an opinion as to whether the Veteran's service connected disabilities, individually or in concert, result in physical or mental impairment that render her so helpless as to require the regular aid and attendance of another person by reason of her service-connected disabilities. 

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living, including keeping herself clean and presentable, feeding, dressing and undressing herself, attending to her needs of nature, and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 


*The Veteran is hereby advised that her failure to report for the scheduled VA examination, without good cause, may have detrimental consequences on the pending claim.  38 C.F.R. § 3.655.

3.  Then, based on the results of this additional VA examination and any other additional evidence submitted or otherwise obtained, readjudicate the SMC claim.  If this claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

